Jay Bice

From:                Macdonald, Ian <imacdonald@joneswalker.com>
Sent:                Tuesday, November 24, 2020 1:51 PM
To:                  Jay Bice
Subject:             RE: [EXTERNAL] Re: Bertram v. Progressive Southern, et al


I’ll note your objection in my motion. Ian

Ian A. Macdonald | Partner
Jones Walker LLP
D: 337.593.7617
imacdonald@joneswalker.com

From: Jay Bice <Jay@veronbice.com>
Sent: Tuesday, November 24, 2020 8:56 AM
To: Macdonald, Ian <imacdonald@joneswalker.com>
Subject: RE: [EXTERNAL] Re: Bertram v. Progressive Southern, et al

Ian,

Given the extent of damages the Bertram family has suffered from the loss of Mr. Bertram, I do not want
another case being tried with their case. As such, I cannot agree to a consolidation.

Please call me if you wish to discuss further.

Regards,

Jay

Jere Jay Bice
VERON, BICE, PALERMO & WILSON, L.L.C.
721 Kirby St.
P.O. Box 2125
Lake Charles, LA 70602-2125
337-310-1600 ofc
337-310-1601 fax
877-300-8680 toll free
jay@veronbice.com
www.veronbice.com

This e-mail transmission, and any documents, files or e-mail messages attached to it, may contain confidential
information that is attorney work product or legally privileged. The information herein may also be protected
by the Electronic Communications Privacy Act, 18 U.S.C.A. §§ 2510-2521. The information contained in this
message and any file transmitted with it is transmitted in this form based on a reasonable expectation of privacy
consistent with ABA Formal Opinion No. 99-413. If you are not the intended recipient, or the person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying,
distribution or use of any of the information contained in or attached to this transmission is STRICTLY
PROHIBITED. If you have received this transmission in error, please notify the sender immediately, and
destroy the original transmission and its attachments without reading them.
                                                            1
-----Original Message-----
From: Macdonald, Ian <imacdonald@joneswalker.com>
Sent: Friday, November 20, 2020 8:51 PM
To: Jay Bice <Jay@veronbice.com>
Subject: Re: [EXTERNAL] Re: Bertram v. Progressive Southern, et al

And consolidation??

Ian A. Macdonald | Partner
D: 337.593.7617
imacdonald@joneswalker.com

Jones Walker LLP
600 Jefferson St, Ste 1600
Lafayette, LA 70501
joneswalker.com

We have discontinued our post office box. Please send all correspondence to the physical address noted above.


On Nov 20, 2020, at 8:17 PM, Jay Bice <jay@veronbice.com> wrote:

Will do.

Sent from my iPhone

On Nov 20, 2020, at 3:52 PM, Macdonald, Ian <imacdonald@joneswalker.com> wrote:


Please provide me with whatever you receive in response. Ian

Ian A. Macdonald | Partner
Jones Walker LLP
D: 337.593.7617
imacdonald@joneswalker.com<mailto:imacdonald@joneswalker.com>

From: Mary Cruthirds <info@veronbice.com>
Sent: Friday, November 20, 2020 3:38 PM
To: Macdonald, Ian <imacdonald@joneswalker.com>
Cc: Jay Bice <Jay@veronbice.com>
Subject: [EXTERNAL] Bertram v. Progressive Southern, et al

Mr. Macdonald: Attached are several subpoenas duces tecum issued today.



Mary Cruthirds
Secretary to Jay Bice & Rock Palermo
                                                      2
<image001.jpg>
721 Kirby St.
P.O. Box 2125
Lake Charles, LA 70602-2125
337-310-1600 ofc
337-310-1601 fax
877-300-8680 toll free
info@veronbice.com<mailto:info@veronbice.com>
www.veronbice.com<http://www.veronbice.com/>
www.louisianaenvironmentallaw.com<http://www.louisianaenvironmentallaw.com/>
www.veronbicepersonalinjury.com<http://www.veronbicepersonalinjury.com/>

The information contained in this electronic mail is privileged and confidential information intended solely for
the use of the addressee identified above and no one else. If you are neither the intended recipient nor a person
responsible for delivering this message to the intended recipient, please do not use this mail or its contents in
any way. Please delete it from your e-mail system and from your recycle bin, and contact the sender by
telephone at 337-310-1600.




                                                        3
